Title: From George Washington to Hector St. John Crèvecoeur, 5 May 1788
From: Washington, George
To: Crèvecoeur, Hector St. Jean de

 

Sir,
Mount Vernon May 5th 1788.

The letter with which you were pleased to honor me, dated the 17th ult., & the enclosure, came safe. For your attention & care of the latter I pray you to accept of my best thanks, at the sametime that I entreat you to pardon the liberty I now take in requesting the favor of you to forward the letters herewith sent by the Packet, or any other safe Conveyance. With sentiments of great esteem I am Sir Yr Most Obedient & Most Hble Servant

Go: Washington

